TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00699-CV


George Pangborn, Appellant


v.


Burnet County, Texas, Appellee




FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT

 NO. 33,208, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	The parties in this appeal have filed an agreed motion to dismiss the appeal pursuant
to their settlement agreement.  In their motion, the parties request this Court to dismiss the appeal
and remand the cause to the district court with instructions to dismiss all claims with prejudice,
except for those claims required to support the district court's final judgment and writ of expunction. 
Pursuant to Texas Rule of Appellate Procedure 42.1(a)(2), we grant the parties' agreed motion,
vacate the district court's judgment, and remand the cause to the district court with instructions to
dismiss all claims with prejudice, except for those claims required to support the district court's final
judgment and writ of expunction, in accordance with the parties' agreement.  See Tex. R.
App. P. 42.1(a)(2).

					__________________________________________
					Jan P. Patterson, Justice


Before Justices Patterson, Pemberton and Waldrop
Vacated and Remanded
Filed:   January 29, 2009